Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 2020/0350927; hereinafter Jang).

Regarding claim 1, Jang shows a method (Figures 4 and 6 shows a method of decoding low-density parity codes (LDPC) in a wireless communication system.)for processing multi-user transmissions applicable in a base station apparatus, the method comprising: 
receiving a codeword transmitted by a terminal apparatus, wherein the codeword is encoded using an error correction algorithm (Par. 0040-0041; noted the receiver 120 (i.e. terminal/UE) may decode the received codeword based on the LDPC code.);
decoding the received codeword using a parity check matrix (Par. 0049, 0058-0059, 0068; noted the receiver 120 may decode the received codeword based on the LDPC code.  Decoding process includes the use of a parity check matrix.); 
determining whether an interference has occurred on the received codeword (Figures 4 and 6; Par. 0050; through the syndrome-check, a corresponding bit estimation value is obtained by hard-deciding an updated log likelihood ratio (LLR) value of each variable node, and whether relevant bit estimation values satisfy all the linear constraints defined by each check node is identified. The syndrome-check success is declared if all the linear constraints are satisfied, and the syndrome-check failure is declared if at least one linear constraint is not satisfied.);  and 
terminating the decoding of the received codeword when the interference is determined (Figure 4; noted steps 409-415; Figure 6; noted steps 609-615; Par. 0050, 0068; noted if the decoding result does not satisfy the syndrome-check equation of Equation 2 until the current iteration coding count reaches the maximum iteration coding count, the decoding failure is outputted and reported in operation 415.).
Regarding claim 2, Jang shows wherein the error correction algorithm comprises a low-density parity check algorithm (Par. 0049, 0058-0059, 0068; noted LDPC used as error correction algorithm.). 
Regarding claim 3, Jang shows wherein the parity check matrix comprises a plurality of columns and a plurality of rows, each column of the plurality of columns defines a column block, each row of the plurality of rows defines a row block, and the row block of each of the plurality of rows comprises a plurality of parity check equations (Figure 3A-3B; Par. 0061-0064; noted parity check matrix includes a plurality of columns and rows having columns blocks and row blocks.  Further noted that the bipartite graph corresponds to the parity-check matrix of FIG. 3A. The bipartite graph includes a VN set, a CN set, and an edge set which connects elements of the two sets. The VN corresponds to each bit of the codeword bit vector x and the CN indicates a linear equation expressed by products of each row of the parity-check matrix H and the codeword bit vector x. For example, the i-th CN indicates the linear equation corresponding to hixT, to indicate that a result of a modulo-2 sum (XOR) for the bit value of the VN connected to the i-th CN on the graph is zero.).
Regarding claim 6, Jang shows a base station apparatus (Figures 1-2; Par. 0040; noted base station), comprising: 
a processor; and a memory for storing at least one computer program, wherein the computer program comprises instructions which are executed by the processor (Figure 2; Par. 0040, 0046-0048; noted instructions stored in memory and executed by a processor to perform the method disclosed.), and performs the following steps: 
receiving a codeword transmitted by a terminal apparatus, wherein the codeword is encoded using an error correction algorithm (Par. 0040-0041; noted the receiver 120 (i.e. base station) may decode the received codeword from a terminal/UE based on the LDPC code.); 
decoding the received codeword using a parity check matrix (Par. 0049, 0058-0059, 0068; noted the receiver 120 may decode the received codeword based on the LDPC code.  Decoding process includes the use of a parity check matrix.); 
determining whether an interference has occurred on the received codeword (Figures 4 and 6; Par. 0050; through the syndrome-check, a corresponding bit estimation value is obtained by hard-deciding an updated log likelihood ratio (LLR) value of each variable node, and whether relevant bit estimation values satisfy all the linear constraints defined by each check node is identified. The syndrome-check success is declared if all the linear constraints are satisfied, and the syndrome-check failure is declared if at least one linear constraint is not satisfied.);  and 
terminating the decoding of the received codeword when the interference is determined (Figure 4; noted steps 409-415; Figure 6; noted steps 609-615; Par. 0050, 0068; noted if the decoding result does not satisfy the syndrome-check equation of Equation 2 until the current iteration coding count reaches the maximum iteration coding count, the decoding failure is outputted and reported in operation 415.).
Regarding claims 7 and 8, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 3, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ma et al. (US 2019/0296768; hereinafter Ma).

Regarding claim 4, Jang shows checking the column block of each of the plurality of columns; counting a number of unsatisfied parity check equations from the plurality check equations of the selected row block; comparing the number with a predetermined threshold value, and determining an interference has occurred on the received codeword if the number is larger than the predetermined threshold value (Figure 6; Par. 0087; noted if the layer processing is performed on all the layers, the receiver calculates a bit estimation value by hard-deciding the complete LLR calculated at each VN, in operation 607. In operation 609, the receiver identifies whether the decoding is success or failure by performing the syndrome-check on the bit estimation value. In this case, the CN of the parity-check matrix corresponding to the syndrome-check may include all of the CNs or some CNs, such as the CNs of the precoder. If the syndrome-check equation is satisfied, the decoding success is determined and the decoding success is outputted and reported in operation 613. If the syndrome-check equation is not satisfied, it is identified whether a current iteration coding count reaches a maximum iteration coding count which is predesignated, in operation 611. If the current iteration coding count does not reach the maximum iteration coding count, the above operations are repeated. If the decoding result does not satisfy the syndrome-check until the current iteration coding count reaches the maximum iteration coding count, the decoding failure is outputted and reported in operation 615.).
Jang shows all of the elements as discussed above.  Jang does not specifically show selecting a row block from the plurality of rows with a minimum weight and an element in the parity check matrix positioned by the checked column block and the selected row block is non-zero-valued and counting a number of unsatisfied parity check equations from the plurality check equations of the selected row block.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ma.  Specifically, Ma shows selecting a row block from the plurality of rows with a minimum weight and an element in the parity check matrix positioned by the checked column block and the selected row block is non-zero-valued and counting a number of unsatisfied parity check equations from the plurality check equations of the selected row block (Figures 9-10; Par. 0108-0120; noted the intermediate data of iterative decoding is decoded through the second specified quantity iterfull of iterations in the check node updating manner and the variable node updating manner in the foregoing embodiment by sequentially using the block matrix including the rows 0 to (MC-1) and the columns 0 to N and the block matrix including the rows MC to (M-1) and the columns 0 to N in the quasi-cyclic LDPC matrix of the raptor-like structure. When a quantity of iterations reaches iterfull, decoding is completed through the second specified quantity iterfull l of iterations.  If the quantity iterfull of iterations is reached and decoding has not succeeded, the decoding fails, and is terminated.).
In view of the above, having the system of Jang, then given the well-established teaching of Ma, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jang as taught by Ma, in order to provide motivation for improving decoding efficiency (Par. 0006-0007 of Ma).
Regarding claim 9, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ma and Jeong et al. (US 2019/0280717; hereinafter Jeong).

Regarding claim 5, modified Jang shows all of the elements except wherein the predetermined threshold value is computed based on a theoretical number of unsatisfied parity check equations without interference and a theoretical number of unsatisfied parity check equations with an interference. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jeong.  Specifically, Jeong shows wherein the predetermined threshold value is computed based on a theoretical number of unsatisfied parity check equations without interference and a theoretical number of unsatisfied parity check equations with an interference (Figure 4; Par. 0100, 0108; noted the distribution of one (1) in the parity-check matrix is determined by the density evolution method. That is, a degree distribution having the highest probability for error probability to converge to a predetermined value by performing iterative decoding as many as a predetermined times, that is, a degree distribution having the lowest SNR is selected from all the possible degree distributions.  Among all the degree distributions present in the list, the degree distribution in which the error probability is converged to the predetermined value or less within the low SNR and the small iterative decoding (that is, iteration number of times) is determined as the result of step 1.).
In view of the above, having the system of Jang, then given the well-established teaching of Jeong, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jang as taught by Jeong, in order to provide motivation to design the parity-check matrix for the LDPC codes having improved performance (Par. 0011 of Jeong).
Regarding claim 10, this claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200366317 A1 - disclosure relates to a method and an apparatus for decoding data in a communication or broadcasting system.

US 10790857 B1 - disclosure relates generally to error-correcting systems and methods.

US 20200162108 A1 - disclosed technology generally relate to semiconductor memory systems, and more particularly, to error correction in the semiconductor memory systems.

US 10270474 B1 –invention relates to a partial concatenated coding system using an algebraic code and a LDPC (Low Density Parity Check) code.
US 20180219561 A1 - invention relate to devices, systems and methods for encoding and/or decoding error correction codes, and, in particular, product error correction codes.

US 9793924 B1 - disclosure relates to forward error correction (FEC) decoders.

US 20170070239 A1 - invention relates to a decoding algorithm for LDPC codes.

US 20170005674 A1 - application relates to wireless devices, including to systems, apparatuses, and methods for wireless devices to determine when to stop turbo decoding.

US 8190962 B1 - invention is generally related to ECC communications systems.

US 7246304 B2 - invention relates to digital communication and, more particularly, to techniques for decoding digital communication signals using low density parity check codes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413